SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8K-A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): March 15, 2011 EXPLORTEX ENERGY, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 000-52152 98-0489027 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 22503 Katy Freeway Katy, Texas 77494 (Address of Principal Executive Offices) 281-994-4267 (ISSUER TELEPHONE NUMBER) 6586 Hypoluxo Road #150 LakeWorth, FL 33467 (FORMER NAME AND ADDRESS) FORWARD LOOKING STATEMENTS This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant’s management as well as estimates and assumptions made by Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant’s management identify forward looking statements. Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to Registrant’s industry, Registrant’s operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. ITEM 1.02 TERMINATION A MATERIAL DEFINITIVE AGREEMENT Effective March 15, 2011, Explortex Energy Inc. (the “Company”) is mutually rescinding the filing of the Working Interest Acquisition and Development Agreement (“Agreement”), with UHC Petroleum Services Corp. (“UHC”) filed on Form 8-K on February 28, 2011 (the “Prior 8-K”). The Prior 8-K inadvertently contains incorrect information and refers to documents filed therewith that are the incorrect documents. The Company is filing an amended current report on Form 8-K that will contain corrected information. SECTION8 — OTHER EVENTS Item 8.01 Other Events On March 15, 2011 the Company announced its new phone number is281-994-4267. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EXPLORTEX ENERGY, INC. By: /s/ Kenneth E. Martin Kenneth E. Martin Chief Executive Officer Chief Financial Officer Dated: March 15, 2011
